Exhibit 10.01

MINERVA NEUROSCIENCES, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN)

Minerva Neurosciences, Inc. (the “Corporation”), pursuant to Section 2.4 of the
Corporation’s Amended and Restated 2013 Equity Incentive Plan (the “Plan”),
hereby awards to the individual named below (the “Participant”) a Restricted
Stock Unit Award for the number of shares of the Corporation’s Common Stock
(“Restricted Stock Units”) set forth below (the “Award”). The Award is subject
to all of the terms and conditions as set forth in this notice of grant (this
“Restricted Stock Unit Grant Notice”) and in the Plan and the Restricted Stock
Unit Agreement (the “Award Agreement”), both of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan or the Award Agreement. In
the event of any conflict between the terms in the Award and the Plan, the terms
of the Plan shall control.

 

Participant:  

 

Date of Grant:  

 

Grant Number:  

 

Vesting Commencement Date:  

 

Number of Restricted Stock Units/Shares:  

 

 

Vesting Schedule:

The Restricted Stock Units shall vest [                                         
               ], subject to the Participant’s Service through such dates.

 

Issuance Schedule:

Subject to any adjustment pursuant to Section 1.5(h) of the Plan, one share of
Common Stock will be issued for each Restricted Stock Unit that vests at the
time set forth in Section 6 of the Award Agreement.

 

Mandatory Sale To Cover Withholding Taxes:

As a condition to acceptance of this award, to the fullest extent permitted
under the Plan and applicable law, withholding taxes and other tax related items
will be satisfied through the sale of a number of the shares subject to the
Award as determined in accordance with Section 11 of the Award Agreement and the
remittance of the cash proceeds to the Corporation. Under the Award Agreement,
the Corporation is authorized and directed by the Participant to make payment
from the cash proceeds of this sale directly to the appropriate taxing
authorities in an amount equal to the taxes required to be withheld. The
mandatory sale of shares to cover withholding taxes and tax related items is
imposed by the Corporation on the Participant in connection with the receipt of
this Award, and it is intended to comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act and be interpreted to meet the
requirements of Rule 10b5-1(c).



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Corporation
regarding the acquisition of the Common Stock pursuant to the Award specified
above and supersede all prior oral and written agreements on the terms of this
Award with the exception, if applicable, of any compensation recovery or
“clawback” policy that is adopted by the Corporation or is otherwise required by
applicable law.

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. By accepting
this Award, Participant consents to receive Plan documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation.

 

MINERVA NEUROSCIENCES, INC.     PARTICIPANT By:                     Signature
Title:         Date:     Date:          

ATTACHMENTS: Award Agreement and Amended and Restated 2013 Equity Incentive Plan



--------------------------------------------------------------------------------

MINERVA NEUROSCIENCES, INC.

AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Award Agreement”) and in consideration of
your services, Minerva Neurosciences, Inc. (the “Corporation”) has awarded you
(“Participant”) a Restricted Stock Unit Award (the “Award”) pursuant to
Section 2.4 of the Corporation’s Amended and Restated 2013 Equity Incentive Plan
(the “Plan”) for the number of Restricted Stock Units/shares indicated in the
Grant Notice. Capitalized terms not explicitly defined in this Award Agreement
or the Grant Notice shall have the same meanings given to them in the Plan. The
terms of your Award, in addition to those set forth in the Grant Notice, are as
follows.

1. GRANT OF THE AWARD. This Award represents the right to be issued on a future
date one share of Common Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 below) as
indicated in the Grant Notice. As of the Date of Grant, the Corporation will
credit to a bookkeeping account maintained by the Corporation for your benefit
(the “Account”) the number of Restricted Stock Units/shares of Common Stock
subject to the Award.

2. VESTING. Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Service. Upon such
termination of your Service, the Restricted Stock Units/shares of Common Stock
credited to the Account that were not vested on the date of such termination
will be forfeited at no cost to the Corporation and you will have no further
right, title or interest in or to such underlying shares of Common Stock.

3. NUMBER OF SHARES. The number of Restricted Stock Units/shares subject to your
Award may be adjusted from time to time for events described in Section 1.5(h)
of the Plan. Any additional Restricted Stock Units, shares, cash or other
property that becomes subject to the Award pursuant to this Section 3, if any,
shall be subject, in a manner determined by the Plan Administrator, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.

4. SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless the shares of Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Corporation
has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Common Stock if the Corporation determines that such receipt would not be
in material compliance with such laws and regulations.

5. TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units. Notwithstanding the
foregoing, by delivering written notice to the Corporation, in

 

1



--------------------------------------------------------------------------------

a form satisfactory to the Corporation, you may designate a third party who, in
the event of your death, shall thereafter be entitled to receive any
distribution of Common Stock to which you were entitled at the time of your
death pursuant to this Award Agreement. In the absence of such a designation,
your legal representative will be entitled to receive, on behalf of your estate,
such Common Stock or other consideration.

(a) Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

(b) Domestic Relations Orders. Upon receiving written permission from the Plan
Administrator or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Corporation, you may transfer your right to receive the distribution of Common
Stock or other consideration hereunder, pursuant to a domestic relations order
or marital settlement agreement that contains the information required by the
Corporation to effectuate the transfer. You are encouraged to discuss the
proposed terms of any division of this Award with the Corporation General
Counsel prior to finalizing the domestic relations order or marital settlement
agreement to verify that you may make such transfer, and if so, to help ensure
the required information is contained within the domestic relations order or
marital settlement agreement.

6. DATE OF ISSUANCE.

(a) The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner. Subject to the satisfaction of the
withholding obligations set forth in this Award Agreement, in the event one or
more Restricted Stock Units vests, the Corporation shall issue to you one share
of Common Stock for each Restricted Stock Unit that vests on the applicable
vesting date(s) described in the Grant Notice (subject to any adjustment under
Section 3 above). The issuance date determined by this paragraph is referred to
as the “Original Issuance Date”.

(b) If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day.

(c) The form of delivery of the shares of Common Stock in respect of your Award
(e.g., a stock certificate or electronic entry evidencing such shares) shall be
determined by the Corporation.

7. DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from an adjustment pursuant to Section 1.5(h) of the Plan; provided,
however, that this sentence will not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.

8. RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends as determined by the Corporation.

9. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Corporation by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Award Agreement. You further agree that such manner of

 

2



--------------------------------------------------------------------------------

indicating consent may be relied upon as your signature for establishing your
execution of any documents to be executed in the future in connection with your
Award.

10. AWARD NOT A SERVICE CONTRACT.

(a) Nothing in this Award Agreement (including, but not limited to, the vesting
of your Award or the issuance of the shares subject to your Award), the Plan or
any covenant of good faith and fair dealing that may be found implicit in this
Award Agreement or the Plan shall: (i) confer upon you any right to continue in
the employ of, or affiliation with, the Corporation or a Parent or Subsidiary;
(ii) constitute any promise or commitment by the Corporation or a Parent or
Subsidiary regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Award Agreement or the
Plan unless such right or benefit has specifically accrued under the terms of
this Award Agreement or Plan; or (iv) deprive the Corporation of the right to
terminate you at will and without regard to any future vesting opportunity that
you may have.

(b) The Corporation has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Subsidiaries at any time or from
time to time, as it deems appropriate (a “reorganization”). Such a
reorganization could result in the termination of your Service, or the
termination of Parent or Subsidiary status of your employer and the loss of
benefits available to you under this Award Agreement, including but not limited
to, the termination of the right to continue vesting in the Award. This Award
Agreement, the Plan, the transactions contemplated hereunder and the vesting
schedule set forth herein or any covenant of good faith and fair dealing that
may be found implicit in any of them do not constitute an express or implied
promise of continued engagement as an employee or consultant for the term of
this Award Agreement, for any period, or at all, and shall not interfere in any
way with the Corporation’s right to conduct a reorganization.

11. WITHHOLDING OBLIGATIONS.

(a) On each vesting date, and on or before the time you receive a distribution
of the shares underlying your Restricted Stock Units, and at any other time as
reasonably requested by the Corporation in accordance with applicable tax laws,
you hereby authorize any required withholding from the Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Corporation or any a Parent or Subsidiary that arise in
connection with your Award (the “Withholding Taxes”). Specifically, pursuant to
Section 11(d), you have agreed to a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you have irrevocably agreed to sell a portion of the
shares to be delivered in connection with your Restricted Stock Units to satisfy
the Withholding Taxes and whereby the FINRA Dealer committed to forward the
proceeds necessary to satisfy the Withholding Taxes directly to the Corporation
and/or its Parents or Subsidiaries. If, for any reason, such “same day sale”
commitment pursuant to section 11(d) does not result in sufficient proceeds to
satisfy the Withholding Taxes or would be prohibited by applicable law at the
applicable time, you hereby authorize the Corporation and/or the relevant Parent
or Subsidiary, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Withholding Taxes by one or a combination of the
following: (i) withholding from any compensation otherwise payable to you by the
Corporation or any Parent or Subsidiary; (ii) causing you to tender a cash
payment (which may be in the form of a check, electronic wire transfer or other
method permitted by the Corporation); or (iii) withholding shares of Common
Stock from the shares of Common Stock issued or otherwise issuable to you in
connection with your Restricted Stock Units with a fair market value (measured
as of the date shares of Common Stock are issued to you) equal to the amount of
such Withholding Taxes; provided, however, that the number of such shares of
Common Stock so withheld will not exceed the amount

 

3



--------------------------------------------------------------------------------

necessary to satisfy the Corporation’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and, if
applicable, foreign tax purposes, including payroll taxes, that are applicable
to supplemental taxable income; and, provided, further, that to the extent
necessary to qualify for an exemption from application of Section 16(b) of the
Exchange Act, if applicable, such share withholding procedure will be subject to
the prior approval of the Corporation’s Compensation Committee.

(b) Unless the tax withholding obligations of the Corporation and/or any Parent
or Subsidiary are satisfied, the Corporation shall have no obligation to deliver
to you any Common Stock or other consideration pursuant to this Award.

(c) In the event the Corporation’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Corporation’s withholding obligation was
greater than the amount withheld by the Corporation, you agree to indemnify and
hold the Corporation harmless from any failure by the Corporation to withhold
the proper amount.

(d) You hereby acknowledge and agree to the following:

(i) I hereby appoint such FINRA Dealer appointed by the Company for purposes of
this section 11(d) as my agent (the “Agent”), and authorize the Agent:

 

  (1) To sell on the open market at the then prevailing market price(s), on my
behalf, as soon as practicable on or after each date on which shares of Common
Stock vest, the number (rounded up to the next whole number) of the shares of
Common Stock to be delivered to me in connection with the vesting of those
Shares sufficient to generate proceeds to cover (A) the Withholding Taxes that I
am required to pay pursuant to the Plan and this Award Agreement as a result of
the Shares vesting (or being issued, as applicable) and (B) all applicable fees
and commissions due to, or required to be collected by, the Agent with respect
thereto; and

 

  (2) To remit any remaining funds to me.

(ii) I hereby authorize the Corporation and the Agent to cooperate and
communicate with one another to determine the number of Shares that must be sold
pursuant to this Section 11(d).

(iii) I understand that the Agent may effect sales as provided in this
Section 11(d) in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to my account. In addition, I
acknowledge that it may not be possible to sell shares of Common Stock as
provided by in this Section 11(d) due to (A) a legal or contractual restriction
applicable to me or the Agent, (B) a market disruption, or (C) rules governing
order execution priority on the national exchange where the Common Stock may be
traded. In the event of the Agent’s inability to sell shares of Common Stock, I
will continue to be responsible for the timely payment to the Corporation of all
Withholding Taxes and any other federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld, including but not
limited to those amounts specified in this Section 11(d).

 

4



--------------------------------------------------------------------------------

(iv) I acknowledge that regardless of any other term or condition of this
Section 11(d), the Agent will not be liable to me for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.

(v) I hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 11(e). The Agent is a third-party
beneficiary of this Section 11(d).

(vi) I hereby agree that if I have signed the Grant Notice at a time that I am
in possession of material non-public information, unless I inform the
Corporation in writing within five business days following the date I cease to
be in possession of material non-public information that I am not in agreement
with the provisions of this Section 11(d), my not providing such written
determination shall be a determination and agreement that I have agreed to the
provisions set forth in this Section 11(d) on such date as I have ceased to be
in possession of material non-public information.

(vii) This Section 11(d) shall terminate not later than the date on which all
withholding taxes arising in connection with the vesting of my Award have been
satisfied.

12. TAX CONSEQUENCES. The Corporation has no duty or obligation to minimize the
tax consequences to you of this Award and shall not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Corporation) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Award Agreement.

13. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Corporation with
respect to the Corporation’s obligation, if any, to issue shares or other
property pursuant to this Award Agreement. You shall not have voting or any
other rights as a stockholder of the Corporation with respect to the shares to
be issued pursuant to this Award Agreement until such shares are issued to you
pursuant to Section 6 of this Award Agreement. Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Corporation. Nothing
contained in this Award Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Corporation or any other person.

14. NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or delivery via electronic means, or (ii) the date
that is five (5) days after deposit in the United States Post Office (whether or
not actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed at the following addresses, or at such other
address(es) as a party may designate by ten (10) days’ advance written notice to
each of the other parties hereto:

 

CORPORATION:   Minerva Neurosciences, Inc.   Attn: General Counsel   1601
Trapelo Road, Suite 284   Waltham, MA 02451 PARTICIPANT:   Your address as on
file with the Corporation at the time notice is given

 

5



--------------------------------------------------------------------------------

15. HEADINGS. The headings of the Sections in this Award Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this Award
Agreement or to affect the meaning of this Award Agreement.

16. ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

(a) Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award Agreement and Grant Notice as a
condition to participating in the Plan and receipt of this Award. This Award and
any other awards under the Plan are voluntary and occasional and do not create
any contractual or other right to receive future awards or other benefits in
lieu of future awards, even if similar awards have been granted repeatedly in
the past. All determinations with respect to any such future awards, including,
but not limited to, the time or times when such awards are made, the size of
such awards and performance and other conditions applied to the awards, will be
at the sole discretion of the Corporation.

(b) The future value of your Award is unknown and cannot be predicted with
certainty. You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Corporation,
its Parents and Subsidiaries and, if applicable, your employer, if different
from the Corporation, from any such claim that may arise.

(c) The rights and obligations of the Corporation under your Award shall be
transferable by the Corporation to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Corporation’s successors and assigns.

(d) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Corporation to carry out
the purposes or intent of your Award.

(e) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(f) This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(g) All obligations of the Corporation under the Plan and this Award Agreement
shall be binding on any successor to the Corporation, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Corporation.

(h) Neither the Corporation nor any Subsidiary or Affiliate shall be liable for
any exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of the Award or of any amounts due to you
pursuant to the settlement of the Award or the subsequent sale of any shares of
Common Stock acquired upon settlement.

17. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations,

 

6



--------------------------------------------------------------------------------

amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. Your Award (and any compensation paid or shares
issued under your Award) is subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Corporation and any
compensation recovery policy otherwise required by applicable law. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to voluntarily terminate employment upon a resignation for “good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Corporation.

18. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Award Agreement shall not be included as compensation, earnings, salaries,
or other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Corporation or any Parent or
Subsidiary except as such plan otherwise expressly provides. The Corporation
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Corporation or any Parent or Subsidiary.

19. CHOICE OF LAW. The interpretation, performance and enforcement of this Award
Agreement shall be governed by the law of the State of Delaware without regard
to that state’s conflicts of laws rules.

20. SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

21. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Corporation’s
Insider Trading Policy and the Corporation’s Blackout Policy.

22. AMENDMENT. This Award Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Corporation. Notwithstanding the foregoing, this Award
Agreement may be amended solely by the Plan Administrator by a writing which
specifically states that it is amending this Award Agreement, so long as a copy
of such amendment is delivered to you, and provided that, except as otherwise
expressly provided in the Plan, no such amendment materially adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Plan Administrator reserves the right to change, by written
notice to you, the provisions of this Award Agreement in any way it may deem
necessary or advisable to carry out the purpose of the Award as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

23. COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)

 

7



--------------------------------------------------------------------------------

and without regard to any alternative definition thereunder), then the issuance
of any shares that would otherwise be made upon the date of the separation from
service or within the first six (6) months thereafter will not be made on the
originally scheduled date(s) and will instead be issued in a lump sum on the
earlier of: (i) the fifth business day following your death, or (ii) the date
that is six (6) months and one day after the date of the separation from
service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
adverse taxation on you in respect of the shares under Section 409A of the Code.
Each installment of shares that vests is intended to constitute a “separate
payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2)

24. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other grant materials by and among, as
applicable, the Corporation and any other Parent or Subsidiary for the exclusive
purpose of implementing, administering and managing your participation in the
Plan. You understand that the Corporation and (as applicable) any Parent or
Subsidiary may hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Corporation, details of all
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, vested, unvested or outstanding in your favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.

You understand that the Personal Data may be transferred to the Agent other
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country. You understand that, if you reside outside
the United States, you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Common Stock
acquired upon vesting of the Award. You understand that the Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that, if you reside outside the United
States, you may, at any time, view the Data, request additional information
about the storage and processing of the Data, request any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing your local human resources representative. Further, you
understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent or later seek to revoke your consent, your
employment status or Service or career with the Corporation will not be
affected; the only consequence of refusing or withdrawing your consent is that
the Corporation would not be able to grant you restricted stock units or other
Awards or administer or maintain such Awards. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

* * * * *

This Award Agreement shall be deemed to be signed by the Corporation and the
Participant upon the signing or electronic acceptance by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.

 

8